         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :
                                                  :
              v.                                  :           No. 21-mj-115 (RMM)
                                                  :
                                                  :
EMANUEL JACKSON,                                  :
                                                  :
                     Defendant.                   :


          GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR
             REVIEW AND REVOCATION OF A DETENTION ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this opposition to the Defendant’s Motion for

Review and Revocation of a Detention Order. Document 10. For reasons stated below, the

government submits that the motion should be denied. In support, the government relies on the

following factual and legal authority, as well as any that may be offered at a hearing on this motion.

                                     Procedural Background

       On January 18, 2021, the defendant was charged by complaint with: 1) Assaulting an

Officer of the United States, in violation of 18 U.S.C. § 111(a); 2) Assaulting an Officer of the

United States with a Deadly or Dangerous Weapon, in violation of 18 U.S.C. § 111(a) and (b); 3)

Obstruction of an Official Proceeding, in violation of 18 U.S.C. § 1512(c)(2); 4) Unlawful Entry

and Physical Violence on Restricted Building or Grounds, in violation of 18 U.S.C. § 1752 (a) and

(b); and, 5) Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of 40 U.S.C.

§ 5104(e)(2). On January 19, 2021, at the defendant’s initial appearance, the government orally


                                                  1
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 2 of 13




moved for the defendant’s detention pending trial pursuant to § 3142(f)(1)(A) [Crime of Violence]

of the federal bail statute. The Honorable G. Michael Harvey set this matter for a detention

hearing on Friday, January 22, 2021, at 11:30 a.m. On January 21, 2021, the government filed a

Memorandum in Support of Pre-Trial Detention.         Document 4.      On January 22, 2021, the

defendant filed the Defendant’s Opposition to Government’s Memorandum in Support of Pre-Trial

Detention. Document 5. On January 22, 2021, after reviewing the parties’ submissions, hearing

arguments from counsel, viewing videos of the incident, and representations from United States

Probation – Pre-Trial Services, Magistrate Harvey concluded “that the defendant must be detained

pending trial because the Government has proven: By clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of any other

person and the community.” Document 13. At the detention hearing, Magistrate Harvey noted

that the defendant “engaged in a sustained and violent assault of a Capitol police and law

enforcement officer (inaudible) protected the members of Congress who were in session in that

building on that day.” Document 9 at 30.

       “The violent, armed assault on the Capitol Police by the defendant, who would
       appear was a willing and active and violent participant, could have made it worse
       than it was . . . and it does appear to me the defendant is an individual who will
       engage in a act of violence, appears unable to control himself with respect to
       (inaudible), has little to no respect for law enforcement or authority. (Inaudible)
       the actions that he’s alleged to have done show extreme disrespect for (inaudible)
       authority that this Court represents.”

Id at 30-31.

       Magistrate Harvey continued, “I would note that the government’s evidence in this case,

seems to me, is very strong. I’ve seen all videos now, and they do appear to show a violent assault

on United States law enforcement officers who were seeking to protect entrances into the Capitol,


                                                2
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 3 of 13




one of which involves the use of a dangerous object, a metal bat.” Id. at 31.

                                      Factual Background

   1. The Attack on the United States Capitol on January 6, 2021

       As the government detailed in its Memorandum in Support of Pretrial detention (Document

4), the United States Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around

the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.

Capitol Police. Only authorized individuals with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       On January 6, 2021, a joint session of the United States Congress convened at the U.S.

Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected

members of the United States House of Representatives and the United States Senate were meeting

in separate chambers of the U.S. Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which had taken place on November 3, 2020. The joint session began

at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate

adjourned to separate chambers to resolve a particular objection. Vice President Michael Pence,

who is also the President of the Senate, was present and presiding, first in the joint session, and

then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Michael Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior




                                                 3
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 4 of 13




of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the

crowd away from the U.S. Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the U.S. Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       At approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, and Vice President Michael Pence, were instructed to—and did—evacuate

the chambers. Accordingly, the joint session of the United States Congress was effectively

suspended until shortly after 8:00 p.m. Vice President Pence remained in the U.S. Capitol from

the time he was evacuated from the Senate Chamber until the sessions resumed.

       During the course of the violent protests, several individuals were armed with weapons

including bats, pepper spray, sticks, zip ties, as well as bulletproof vests and anti-tear gas masks.

During the course of the violent protest, several law enforcement officers were assaulted and

injured by these violent protesters while attempting to protect the U.S. Capitol and the individuals

inside of the building. These assaults occurred both inside of the Capitol, as well as on the steps

outside of the Capitol and the grounds of the Capitol. The defendant, as detailed below, is charged

with two instances of assault, as well as other criminal violations.




                                                 4
           Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 5 of 13




    2. Emanuel Jackson’s Criminal Conduct

         a. Assault on Law Enforcement Officer at Senate Wing Entrance

         At around 2:00 p.m., a large crowd of violent protesters climbed the stairs to the U.S.

Capitol Building at the Senate Wing entrance on the West side and began striking the windows

and doors of the U.S. Capitol with objects and weapons. Several U.S. Capitol and Metropolitan

Police Department officers who were in police uniform attempted to restrain the crowd but were

eventually overwhelmed. After an initial breach of the Senate Wing entrance on the West side,

police officers were able to barricade the door and secure the entrance for a short amount of time.

However, the crowd began a second assault on that same door, and this crowd included the

defendant. The defendant is observed on U.S. Capitol video surveillance footage pushing through

the doorway with the crowd, making a clenched fist and repeatedly striking a U.S. Capitol Police

officer on his person while attempting to forcefully enter the building. See Govt. Exhibit 1. 1 As

can be clearly observed, the defendant is part of a mob of individuals attacking law enforcement

officers who were trying to prevent the unruly crowd from entering the U.S. Capitol, which was

closed to the public that day. United States Capitol Police officers are designated as officers of

the United States under 18 U.S.C. § 1114.

         At approximately 2:48 p.m., the large crowd that included the defendant overpowered the

officers and gained entry. One of the first individuals observed entering the doorway is the

defendant. He is observed on the surveillance video wearing a black hooded sweatshirt, a tan

military-style backpack, and a light blue surgical mask on his face.




1 The government’s video exhibits for the virtual hearing to review the Magistrate’s order of detention are being
provided separately to the Court and defense counsel.
                                                         5
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 6 of 13




       b. Baseball Bat Assault on Law Enforcement Officers at West Terrace Entrance

       At 4:50 p.m., the violent and aggressive crowd continued to confront law enforcement at

the West Terrace entrance. The crowd was armed with various weapons and multiple individuals

are observed assaulting law enforcement in the entranceway. The defendant is clearly observed

in surveillance video of this entrance, wearing the same clothing described above and observed in

earlier footage, and armed with a metal baseball bat. The defendant repeatedly strikes a group of

both U.S. Capitol and Metropolitan Police Department uniformed officers with the baseball bat.

See Govt. Exhibits 2 and 3. The officers are shielding themselves with the Plexiglas shields for

protection.   The defendant, who is alongside another individual who is pummeling law

enforcement officers with what appears to be a police helmet, winds up and repeatedly strikes law

enforcement officers with the baseball bat.          The law enforcement officers are protecting

themselves from the defendant’s blows with the Plexiglas shields.

       In the days following the assault on the U.S. Capitol, law enforcement sent out flyers with

photographs of several individuals involved in the violence at the U.S. Capitol on January 6, 2021.

The defendant was listed as subject number 31.

       During the investigation, law enforcement discovered an open source media video of the

incident from January 6, 2021. On the video, the defendant is observed holding and swinging a

baseball bat, which matches the shape and appearance of the bat in the surveillance video from the

U.S. Capitol Building. See Govt. Exhibit 4. Additionally, in a second video discovered on open

source media, the defendant is asked questions by an unknown individual, and the defendant

admits that he possessed the bat while trying to break through the police line. See Govt. Exhibit

5.


                                                 6
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 7 of 13




         The Defendant’s Arrest and Statements Made on January 18, 2021

       On January 18, 2021, the defendant voluntarily entered the First District Metropolitan

Police Department station. Law enforcement agents explained the defendant’s constitutional

rights to him and the defendant knowingly waived his rights by signing a Miranda rights card.

The defendant admitted to taking part in the violent protest, identified himself in video and

photographs shown to him by law enforcement of himself, and confessed to perpetrating the

violent conduct described above and evidenced by the videos. Specifically, he identified himself

as appearing in the same video clips that are being presented to the Court along with this

memorandum. He further admitted that his intention, after attending the rally in front of the White

House, was to assist the group effort to halt the counting of the electoral votes and prevent the

Electoral College from certifying the results of the presidential election.

                                           ARGUMENT

       A defendant must be detained pending trial, if the Court determines that no condition or

combination of conditions “will reasonably assure the appearance of the person as required and

the safety of any other person and the community[.]” 18 U.S.C. § 3142(e). A court may

reconsider its decision regarding pretrial detention “at any time before trial if the judicial officer

finds that information exists that was not known to the movant at the time and that has a material

bearing on the issue” of whether there exist conditions for release that would “reasonably assure

the appearance of such person as required.” United States v. Bikundi, 73 F. Supp. 3d 51, 54

(D.D.C. 2014) (citing 18 U.S.C. § 3142(f)(2)(B); accord United States v. Moore, No. 13–330, 2014

WL 1273439, at *1 (D.D.C. Mar. 31, 2014)). This Court reviews detention orders de novo.

United States v. Portes, 786 F.2d 758, 762 (7th Cir. 1985).


                                                  7
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 8 of 13




       In this case, the Court should not disturb Magistrate Judge Harvey’s January 22, 2021

ruling to detain the defendant because there are no conditions or combination of conditions that

can be imposed that would reasonably assure the safety of the community. First, pursuant to the

Bail Reform Act and applying the enumerated factors in 18 U.S.C. § 3142(g), the defendant

continues to be a danger to the community. Nothing has changed since Magistrate Harvey’s

ruling and the arguments raised by the defense in its Motion for Review and Revocation of a

Detention Order were considered by Magistrate Harvey before concluding that the defendant

should be held without bond.

       Specifically, the defendant contends that his violent actions of repeatedly punching law

enforcement officers to gain entry into the Capitol along with a mob of hooligans, and then later

on a second occasion arming himself with a metal baseball bat and repeatedly pummeling police

officers with the weapon in an attempt to again gain entry into the Capitol (which was closed to

the public), were the result of the “urging of the President.” Document 10 at 3, 6. While the

government does in fact recognize the statements made by the former President on January 6,

2021, the defendant raised this argument during the detention hearing to Magistrate Harvey who

was not persuaded by this argument. Document 9 at 13. Furthermore, by the defendant’s own

admission when he was captured speaking on video during the attack on the Capitol that day, he

stated that he was not there on behalf of the former President. See Govt. Exhibit 5. The

defendant’s criminal conduct should not be condoned and diluted by the former President’s speech.

The defendant’s intent was to assault federal law enforcement officers, not once but on two

occasions during the attack on the Capitol, by repeatedly striking law enforcement officers who

were in full uniform. In the first instance, his assaulting of a law enforcement officer resulted in


                                                 8
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 9 of 13




a mob overpowering police and unlawfully entering the Capitol. See Govt. Exhibit 1. During

the second attack by the defendant, he repeatedly struck police officers with the bat. See Govt.

Exhibit 2-4.

       The defendant also argues that his mental health and “intellectual disability” warrant his

release. Document 10 at 3, 6. These same issues were raised before Magistrate Harvey on

January 22, 2021. Document 9 at 14-23. The government recognizes the defendant may have

some underlying mental health issues, but this does not weaken or mitigate the fact that the

defendant is a present danger to the community. His violent and assaultive actions speak for

themselves. The defendant’s actions, although not planned with others, certainly played a role in

advancing the horrific actions and goals of thousands of people – including the defendant.

       Without intruding on this Court’s independent assessment of de novo review, the

government asserts that all information the defendant argues in this reconsideration of bond was

before Magistrate Harvey, who after reviewing the information concluded that the defendant was

a danger. The government would ask this Court to conclude the same – that the defendant remains

a danger to the community. Therefore, this Court should order that the defendant remain held

without bond during the pendency of this case to protect the safety of others and the community

from the defendant.

                      Nature and Circumstances of the Offenses Charged

       The Bail Reform Act requires the judicial officer to assess various factors, as described

below, before releasing or detaining a defendant. 18 U.S.C. § 3142(g).

       As the government noted in its submission to Magistrate Harvey, during the course of the

January 6, 2021, siege of the U.S. Capitol, multiple law enforcement officers were assaulted by an


                                                9
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 10 of 13




enormous mob, which included numerous individuals with weapons, bulletproof vests, and pepper

spray who were targeting the officers protecting the Capitol. Additionally, the violent crowd

encouraged others in the crowd to work together to overwhelm law enforcement and gain unlawful

entry into the U.S. Capitol.

       What is extremely troubling about the defendant’s conduct is both the severity of his

actions and the escalation of his violent assaults. As noted above, shortly after 2:00 p.m. on

January 6, 2021, the defendant joined a large mob that substantially outnumbered law enforcement

at the Senate Wing Entrance to the U.S. Capitol. The defendant was part of a group that tore out

windows, ripped open the blocked entrance, and then physically attacked law enforcement in an

effort to gain entry. The law enforcement officers are in full uniform with the word “police”

clearly visible. At approximately 2:48 p.m., the defendant is observed physically striking a law

enforcement officer with his fist. The punching continues for several strikes and seconds later,

the mob forces their way into the entranceway and overruns the group of law enforcement officers.

The defendant’s assaultive behavior in part allowed the large mob of individuals to successfully

breach the U.S. Capitol, putting additional law enforcement officers and members and staff of

Congress at grave risk. The defendant’s actions allowed other rioters to commit multiple other

criminal acts inside the building.

       But that is just the beginning of the defendant’s unlawful conduct. Next, shortly before

4:50 p.m. that day, the defendant, who was once again outside the Capitol building, armed himself

with a metal baseball bat. Not content with assaulting law enforcement officers with his fists, the

defendant physically assaulted law enforcement officers with the bat in order to regain entry. The

defendant is observed repeatedly striking officers with the bat in an effort to disable them and to


                                                10
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 11 of 13




allow the mob to gain entry to the West Terrace Entrance. The defendant’s actions were violent,

criminal, and represented a further dangerous escalation aimed at allowing other violent rioters to

unlawfully enter the U.S. Capitol. Officers could have easily been seriously injured, if not killed,

by his repeated downward blows with the baseball bat.

       During the defendant’s post-arrest interview, he clearly articulated that he attended former

President Trump’s rally earlier that day, and that he joined the thousands of individuals who

descended on the U.S. Capitol to protest the election results. During the interview, the defendant

stated that his purpose in joining the violent mob was to enter the U.S. Capitol and disrupt the vote

count of the Electoral College as it met to certify the results of the 2020 Presidential Election.

Thus, the defendant combined his criminal intention to interfere with the functioning of Congress

with multiple violent assaults – one with a dangerous weapon – on the law enforcement officers

trying to protect that function. As a result, the nature and circumstances of these offenses

overwhelmingly weigh in favor of detention.

                        Weight of the Evidence Against the Defendants

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is also quite strong and compelling. As noted

above, the defendant was observed on U.S. Capitol surveillance cameras and police body worn

cameras attacking law enforcement officers and unlawfully entering the U.S. Capitol.

Additionally, social media videos capture the defendant armed with the baseball bat and admitting

he possessed the dangerous weapon. Lastly, in a recorded post-arrest interview, the defendant

admits to his unlawful conduct and identifies himself on the videos. The evidence against this

defendant is overwhelmingly strong, and accordingly, the weight of the evidence weighs heavily


                                                 11
         Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 12 of 13




in favor of detention.

                           Defendants’ History and Characteristics

       The government recognizes that the defendant does not have any adult convictions, and

just recently turned 20 years old. However, the defendant’s actions, as demonstrated by his

apparent willingness to engage in the assaultive behavior as part of a violent mob while armed

with a metal baseball bat and striking law enforcement officers, should give this Court great

concern about the danger he would pose to the community, if released.

                          Danger to the Community and Flight Risk

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by a defendant’s release, also weighs in favor of the defendant’s detention. The charged

offenses involve assaultive conduct, and the assaults became more violent and dangerous when

the defendant armed himself with a baseball bat. He armed himself and assaulted law enforcement

with the intent to unlawfully enter the U.S. Capitol and stop the functioning of our government as

it met to certify election results. The danger the defendant caused by assisting the violent mob

cannot be understated.   The defendant was a spoke in the wheel that caused the historic events of

January 6, 2021, and he is thus a danger to our society and a threat to the peaceful functioning of

our community.

       Given the above assessment of all four relevant factors, no condition, or combination of

conditions, can ensure that the defendant will comply with court orders and abide by appropriate

release conditions.




                                                12
        Case 1:21-cr-00395-TJK Document 14 Filed 02/24/21 Page 13 of 13




                                      CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court deny the Defendant’s

Motion for Review and Revocation of a Detention Order.



                                                   Respectfully submitted,

                                                   Michael R. Sherwin
                                                   Acting United States Attorney
                                                   New York Bar No. 4444188

                                             By:          /s/
                                                   Gilead Light
                                                   DC Bar No. 980839
                                                   Gilead.light@usdoj.gov
                                                   Anthony Scarpelli
                                                   D.C. Bar No. 474711
                                                   Anthony.Scarpelli@usdoj.gov
                                                   Assistant United States Attorneys
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-6880 (Light)
                                                   (202) 252-7707 (Scarpelli)




                                             13
